Name: COMMISSION REGULATION (EEC) No 2042/93 of 27 July 1993 reducing the basic price and the buying-in prices for apples for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992, January and May 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices
 Date Published: nan

 No L 185/ 12 Official Journal of the European Communities 28 . 7. 93 COMMISSION REGULATION (EEC) No 2042/93 of 27 July 1993 reducing the basic price and the buying-in prices for apples for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992, January and May 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for apples for the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1289/93 (9), as amended by Commission Regulation (EEC) No 1 334/93 (10) ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, Whereas Council Regulation (EEC) No 1352/93 has fixed a basic and a buying-in price for apples for the month of June 1993 (") ; Whereas Commission Regulation (EEC) No 1 845/92 (12) fixes the intervention thresholds for the 1992/93 marketing year at 242 000 tonnes for apples ; Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as amended by Regulation (EEC) No 1 663/93 (5), and in particular Article 2 thereof, Whereas, according to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 1 of Council Regulation (EEC) No 11 21 /89 of 27 April 1989 fixing the intervention threshold for apples and cauliflowers (13), as last amended by Regulation (EEC) No 1754/92 (14), if during the prece ­ ding three marketing years, the average intervention measures adopted for apples concern quantities which exceed the thresholds for those products and for that marketing year, the basic and buying-in prices for the following marketing year are to be reduced by 1 % for every 85 100 tonnes by which threshold is exceeded ; Whereas, according to the information provided by the Member States, the average intervention measures taken within the Community for 1992/93 concerned 684 250 tonnes in the case of apples ; whereas the Commission has established therefore that the intervention thresholds for this marketing year have been exceeded by 442 250 tonnes in the case of apples ; Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 38 13/92 (6) established a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and those applying previously ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient fixed by Commission Regulation (EEC) No 537/93 Q, as last amended by Regulation (EEC) No 1331 /93 (8), with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each Whereas in consequence of the above the basic and the buying-in prices for apples for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 5 % ; whereas this reduction is to be added to that resulting from the monetary realignments of September and November 1992, January and May 1993 ; (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p. 7. 4 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . 0 OJ No L 158, 30. 6 . 1993, p. 18 . (6) OJ No L 387, 31 . 12. 1992, p . 22. 0 OJ No L 132, 29. 5. 1993, p. 3 . ( IH) OJ No L 132, 29 . 5. 1993, p. 120. (") OJ No L 133, 2. 6. 1993, p. 19 . ( I2) OJ No L 187, 6 . 7. 1992, p. 37. (") OJ No L 118, 29. 4. 1989, p. 21 . (H) OJ No L 180, 1 . 7. 1992, p. 23 . 0 OJ No L 57, 10 . 3 . 1993, p. 18 . (8) OJ No L 132, 29 . 5. 1993, p . 114. 28 . 7. 93 Official Journal of the European Communities No L 185/13 No 1289/93 are hereby reduced by 6,23 % and shall be as shown in the Annex hereto. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for apples for the 1993/94 marketing year fixed by Regulation (EEC) This Regulation shall enter into force on 1 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX BASIC PRICES AND BUYING-IN PRICES 1993/94 APPLES (other than cider apples) For the period 1 August 1993 to 31 May 1994 (in ecus per 100 kg net) Basic price Buying-in price August 24,62 12,54 September 24,62 12,54 October 24,62 12,66 November 25,33 13,09 December 27,72 14,20 January to May 30,12 15,30 These prices refer to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties, quality Class I, size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties, Quality Class I, size 70 mm or more.